Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 6/28/2022 have been acknowledged and entered.  Claims 1-20 are pending. Claims 21-24 are canceled.

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,539,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest an apparatus for cleaning HVAC cooling coils having the features set forth in these claims.  The closest prior art of record is that of Guenther et al. who teaches an apparatus for cleaning HVAC coils and Kane et al. (US 7,841,351).  Guenther does not disclose the pump capable of delivering the cleaning solution to the supply outlet in a volume of at least 40 GPM, as required by the claims.  A further search of the prior art did not reveal a cleaning apparatus having all of the claimed features, nor motivation to modify the cleaning apparatus of Guenther with the pump and supply and collection assembly configured to deliver such high volumes of cleaning solution as set forth in the claims. For example, conventional HVAC cleaning devices such as that disclosed by Kane teach a pump configured to deliver the cleaning solution in the range of 0.25 – 1.5 GPM at a maximum 150 psi (see col. 4, line 61 – col. 5, line 2).   The prior art does not teach a cleaning apparatus having each of the features claimed including a pump and supply outlet of a supply and collection assembly structured and configured to deliver the cleaning solution in the volume as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714